Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 1 of 16




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:20-cv-61982

  RYAN TURIZO,
  Individually and
  on behalf of all others similarly situated,

         Plaintiff,                                                                        CLASS ACTION

  v.                                                                                       JURY TRIAL DEMANDED


  CASSA GROVE 28, LLC d/b/a
  ZOI HOUSE APARTMENTS,

        Defendant.
  _______________________________________/

                            COMPLAINT AND DEMAND FOR JURY TRIAL
                                 INJUNCTIVE RELIEF SOUGHT

         Plaintiff Ryan Turizo (“Plaintiff”), by and through undersigned counsel, seeks redress for

  the illegal practices of Defendant CASSA GROVE 28, LLC d/b/a ZOI HOUSE APARTMENTS

  (“Defendant”), to wit, for Defendant’s violations of 47 U.S.C. § 227, the Telephone Consumer

  Protection Act, in support thereof, Plaintiff states the following:

                                             NATURE OF THE ACTION

         1.         This is a putative class action under the TCPA arising from Defendant’s knowing

  and willfully violations.

         2.         To gain an advantage over its competitors and increase its revenue, Defendant

  engages in unsolicited telemarketing with no regard for the privacy rights of consumers to, among

  other things, promote the products and services Defendant holds open to the public for purchase.

         3.         Plaintiff seeks injunctive relief to halt the herein complained of illegal conduct of

  Defendant, as Defendant’s unsolicited marketing practices, among other things, invades the
                                                                                                                 PAGE | 1 of 16
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 2 of 16




  privacy, harasses, aggravates, and disrupt of the daily life of thousands of individuals. Plaintiff

  further seeks statutory damages, individually and on behalf of the proposed class members, and

  any other available legal or equitable remedies.

                                            JURISDICTION AND VENUE

          4.         Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

  federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a

  national class, which will result in at least one class member belonging to a different state than that

  of Defendants. Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages

  for each call in violation of the TCPA, which, when aggregated among a proposed class numbering

  in the tens of thousands, or more, exceeds the $5,000,000.00 (five-million dollars) threshold for

  federal court jurisdiction under the Class Action Fairness Act (“CAFA”). Therefore, both the

  elements of diversity jurisdiction and CAFA jurisdiction are present.

          5.         Venue is proper in the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any

  judicial district in which it is subject to the court’s personal jurisdiction, and because Defendant

  provides and markets its services within this district thereby establishing sufficient contacts to

  subject it to personal jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred

  within the State of Florida and, on information and belief, Defendant have sent the same messages

  complained of by Plaintiff to other individuals within this judicial district, such that some of

  Defendant’s acts in sending such messages have occurred within this district, subjecting Defendant

  to jurisdiction in the State of Florida.




                                                                                                                  PAGE | 2 of 16
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 3 of 16




                                                           PARTIES

         6.         Plaintiff is a natural person who, at all times relevant to this action, was a resident

  of Broward County, Florida.

         7.         Defendant is a Delaware corporation with its principal office located in Miami,

  Florida.

         8.         Defendant directs, markets, and provides its business activities throughout the State

  of Florida.

                                                         THE TCPA

         9.         The TCPA prohibits: (1) any person from calling a cellular telephone number; (2)

  using an automatic telephone dialing system or an artificial or prerecorded voice; (3) without the

  recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A).

         10.        The TCPA defines an “automatic telephone dialing system” (“ATDS”) as

  “equipment that has the capacity - (A) to store or produce telephone numbers to be called, using a

  random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         11.        The TCPA exists to prevent communications like the ones described within this

  Complaint.      “Voluminous consumer complaints about abuses of telephone technology—for

  example, computerized calls dispatched to private homes—prompted Congress to pass the TCPA.”

  Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         12.        In an action under the TCPA, a plaintiff must only show that the defendant “called

  a number assigned to a cellular telephone service using an automatic dialing system or prerecorded

  voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd,

  755 F.3d 1265 (11th Cir. 2014).




                                                                                                                 PAGE | 3 of 16
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 4 of 16




           13.     The Federal Communications Commission (“FCC”) is empowered to issue rules

  and regulations implementing the TCPA. According to the FCC’s findings, calls in violation of

  the TCPA are prohibited because, as Congress found, automated or prerecorded telephone calls

  are a greater nuisance and invasion of privacy than live solicitation calls, and such calls can be

  costly and inconvenient. The FCC also recognized that wireless customers are charged for

  incoming calls whether they pay in advance or after the minutes are used. Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report

  and Order, 18 FCC Rcd 14014 (2003).

           14.     In 2012, the FCC issued an order tightening the restrictions for automated

  telemarketing calls, requiring “prior express written consent” for such calls to wireless numbers.

  See In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

  F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).

           15.     To obtain express written consent for telemarketing calls, a defendant must

  establish that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and

  conspicuous disclosure’ of the consequences of providing the requested consent….and having

  received this information, agrees unambiguously to receive such calls at a telephone number the

  [plaintiff] designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of

  1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15,

  2012).

           16.     The TCPA regulations promulgated by the FCC define “telemarketing” as “the

  initiation of a telephone call or message for the purpose of encouraging the purchase or rental of,

  or investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining




                                                                                                                PAGE | 4 of 16
                                     LAW OFFICES OF JIBRAEL S. HINDI, PLLC
             110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                       www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 5 of 16




  whether a communication constitutes telemarketing, a court must evaluate the ultimate purpose of

  the communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

         17.      “Neither the TCPA nor its implementing regulations ‘require an explicit mention

  of a good, product, or service’ where the implication of an improper purpose is ‘clear from the

  context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

         18.      “‘Telemarketing’ occurs when the context of a call indicates that it was initiated

  and transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788

  F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and

  Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at

  14098 ¶ 141, 2003 WL 21517853, at *49).

         19.      The FCC has explained that calls motivated in part by the intent to sell property,

  goods, or services are considered telemarketing under the TCPA. See In re Rules and Regulations

  Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142

  (2003). This is true whether call recipients are encouraged to purchase, rent, or invest in property,

  goods, or services during the call or in the future. Id. Put differently, offers “that are part of an

  overall marketing campaign to sell property, goods, or services constitute” telemarketing under

  the TCPA. See In re Rules and Regulations Implementing the Telephone Consumer Protection

  Act of 1991, 18 FCC Rcd. 14014, ¶ 136 (2003).

         20.      If a call is not deemed telemarketing, a defendant must nevertheless demonstrate

  that it obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions

  Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring

  express consent “for non-telemarketing and non-advertising calls”).




                                                                                                               PAGE | 5 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 6 of 16




                                           FACTUAL ALLEGATIONS

         21.      Plaintiff is the regular user and carrier of the cellular telephone number at issue, to

  wit, XXX-XXX-7820 (the “7820 Number” or “Plaintiff’s Cellphone”) and is the “Called Party”

  and recipient of Defendant’s hereinafter described calls. See Breslow v. Wells Fargo Bank, N.A.,

  755 F. 3d 1265 (11th Cir. 2014); Osorio,746 F.3d 1242 at 1248.

         22.      Plaintiff is the sole user and/or subscriber of the 7820 Number.

         23.      Plaintiff has been on the National Do Not Call Registry since February 8, 2019.

         24.      On or about September 24, 2020, Defendant first called Plaintiff’s Cellphone to

  solicit undesirable services and/or products to Plaintiff.

         25.      At all times material hereto, the number Defendant used to call Plaintiff’s

  Cellphone is and was 786-686-3643.

         26.      The call Defendant made to Plaintiff’s Cellphone were made using an “automatic

  telephone dialing system” (an “ATDS”) which has the capacity to store or produce telephone

  numbers to be called, without human intervention, using a random or sequential number generator

  (including, but not limited to, a predictive dialer) or an artificial or prerecorded voice; and to dial

  such numbers as specified by 47 U.S.C. § 227(a)(1).

         27.      Plaintiff will testify that Plaintiff knew it was an ATDS because, when Plaintiff

  answered Defendant’s alleged call(s), Plaintiff heard a pre-recorded voice message telling Plaintiff

  that the call was from Defendant, of which was followed by an extended pause before a live

  representative joined the call.

         28.      The call at issue was placed by Defendant using a “prerecorded voice” as specified

  by 47 U.S.C. § 227(b)(1)(A).




                                                                                                               PAGE | 6 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 7 of 16




          29.        The call to Plaintiff’s Cellphone was not for “emergency purposes” as specified in

  47 U.S.C. § 227(b)(1)(A).

          30.        The call made to Plaintiff’s Cellphone by Defendant was made knowingly and

  willfully.

          31.        At no point in time did Plaintiff provide Defendant with Plaintiff’s express written

  consent to be contacted by call using an ATDS or Pre-recorded Voice.

          32.        Defendant caused calls with the exact, or substantially identical, audio recording to

  be transmitted to Plaintiff and members of the putative class throughout the 2020 calendar year.

          33.        Defendant’s call constitutes telemarketing because it encouraged the future

  purchase or investment in property, goods, or services, i.e., the purchase and/or rental of residential

  property managed and/or owed by Defendant.

          34.        The call(s) Defendant placed to Plaintiff’s Cellphone without the express consent

  of Plaintiff resulted in resulted in injury to Plaintiff, to wit, the invasion of Plaintiff’s privacy and

  the intrusion of Plaintiff’s right of seclusion.

          35.        The call(s) Defendant placed to Plaintiff’s Cellphone without the express consent

  of Plaintiff resulted in injury to Plaintiff, to wit, the occupation of the telephone line associated

  with Plaintiff’s Cellphone via an unwelcomed call from Defendant, making Plaintiff’s Cellphone

  unavailable for legitimate calls, and/or making Plaintiff’s Cellphone unavailable for outgoing calls

  while Plaintiff’s Cellphone was ringing from Defendant’s call.

          36.        The call(s) Defendant placed to Plaintiff’s Cellphone without the express consent

  of Plaintiff resulted in injury to Plaintiff, to wit, the unnecessary expenditure of Plaintiff’s time.

  Plaintiff had to waste time to deal with the call logs produced by Plaintiff’s Cellphone as a result

  of Defendant’s unwanted call. Also, the unwanted call further impaired the usefulness of such

                                                                                                                  PAGE | 7 of 16
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 8 of 16




  features, in that, such features are designed to inform Plaintiff of important missed

  communications.

         37.      The call(s) Defendant placed to Plaintiff’s Cellphone without the express consent

  of Plaintiff resulted in resulted in injury to Plaintiff, to wit, nuisance and annoyance to Plaintiff,

  whereby – for the call that Plaintiff answered – Plaintiff had to go through the unnecessary trouble

  of having to answer the unwanted .

         38.      As a result of the above described call(s), Plaintiff suffered an invasion of privacy.

  Plaintiff was also affected in a personal and individualized way by stress, anxiety, nervousness,

  embarrassment, distress, and aggravation.

         39.      Defendant violated the TCPA with respect to Plaintiff.

         40.      Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff,

  as Defendant knew it did not have Plaintiff’s prior express written consent to be contacted using

  an ATDS or pre-recorded voice.

                                             CLASS ALLEGATIONS

         PROPOSED CLASS

         41.      Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, individually

  and on behalf of all others similarly situated.

         42.      Plaintiff brings this case on behalf of a class (the “No Consent Class”) defined as

  and/or comprised of all persons within the United States who, within the four years prior to the

  commencement of this action: [1] were transmitted a call by or on behalf of Defendant [2] on his

  or her cellular telephone [3] using the same equipment and/or pre-recorded voice utilized by

  Defendant to transmit a call to Plaintiff [4] for the purpose of advertising and/or promoting

  Defendant’s products and/or services.

                                                                                                               PAGE | 8 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 9 of 16




         43.      Plaintiff brings this case on behalf of a class (the “DNC Registry Class”) defined

  as and/or comprised of all persons within the United States who, within the four years prior to the

  commencement of this action: [1] were transmitted a call by or on behalf of Defendant [2] more

  than one time within any 12-month period; (3) where the person’s telephone number had been

  listed on the National Do Not Call Registry for at least thirty days; (4) for the purpose of advertising

  and/or promoting Defendant’s products and/or services.

         44.      Defendant and its employees or agents are excluded from the No Consent Class

  and the DNC Registry Class (collectively, the “Classes”). Plaintiff does not know the number of

  members in either of the Classes but believes the number of members in each class to be in excess

  of several thousand.

                                                         NUMEROSITY

         45.      Upon information and belief, Defendant has sent the complained of calls to cellular

  telephone numbers belonging to thousands of consumers throughout the United States without said

  consumer’s prior express consent. The members of each of the Classes, therefore, are believed to

  be so numerous that joinder of all members is impracticable.

         46.      The exact number and identities of the Classes’ members are unknown at this time

  and can be ascertained only through discovery. Identification of the members of each class is a

  matter capable of ministerial determination from Defendant’s communication records and/or logs.

         Common Questions Of Law And Fact

         47.      There are numerous questions of law and fact common to members of the No

  Consent Class that predominate over any questions affecting only individual member, as is the

  same for members of the DNC Registry Class. Among the questions of law and fact common to

  members of both classes are: [1] whether Defendant made non-emergency calls to the cellular

                                                                                                               PAGE | 9 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 10 of 16




  telephones of Plaintiff and members of the Classes using an ATDS; [2] whether Defendant can

  meet its burden of showing that it secured prior express written consent to transmit the calls at

  issue; [3] whether Defendant’s conduct was knowing and willful; [4] whether Defendant is liable

  for damages and the mount of such damages; [5] whether Defendant should be enjoined from such

  conduct in the future.

         48.      The common questions in this case are capable of having common answers. If

  Plaintiff’s claim that Defendant routinely transmit calls to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the DNC Registry Class members, along with Plaintiff

  and the No Consent Class members, will have identical claims capable of being efficiently

  adjudicated and administered in this case.

         Typicality

         49.      Plaintiff’s claims are typical of the claims of the Classes’ members, as they are all

  based on the same factual and legal theories.

         Adequacy / Protecting The Interests Of The Class Members

         50.      Plaintiff is a representative who will fully and adequately assert and protect the

  interests of each of the Classes, and has retained competent counsel. Accordingly, Plaintiff is an

  adequate representative and will fairly and adequately protect the interests of the Class.

         51.      In addition, Plaintiff has retained counsel with substantial experience in prosecuting

  complex litigation and class actions, including those involving violations of the TCPA. Plaintiff

  and Plaintiff’s counsel are committed to vigorously prosecuting this action on behalf of the other

  respective members of the classes and have the financial resources to do so. Neither Plaintiff nor

  Plaintiff’s counsel have any interests adverse to those of the other members of either of the Classes.




                                                                                                             PAGE | 10 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 11 of 16




         Proceeding Via Class Action Is Superior And Advisable

         52.      A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members, for both

  Classes, is economically unfeasible and procedurally impracticable. While the aggregate damages

  sustained by each of the Classes are, separately, in the millions of dollars, the individual damages

  incurred one member of either of the Classes resulting from Defendant’s wrongful conduct is too

  small to warrant the expense of individual lawsuits. The likelihood of individual class members

  prosecuting his or her own separate claims is remote, and, even if every member of the Classes

  could afford individual litigation, the court system would be unduly burdened by individual

  litigation of such cases.

         53.      The prosecution of separate actions by members of either the No Consent Class or

  the DNC Registry Class would create a risk of establishing inconsistent rulings and/or

  incompatible standards of conduct for Defendant. For example, one court might enjoin Defendant

  from performing the challenged acts, whereas another may not. Additionally, individual actions

  may be dispositive of the interests of either of the Classes, although certain class members are not

  parties to such actions.

                                          COUNT I
                           VIOLATIONS OF THE TCPA, 47 U.S.C. § 227(b)
                                      (No Consent Class)

         54.      Plaintiff incorporates paragraphs 1 through 53 as if fully set forth herein.

         55.      It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

                                                                                                             PAGE | 11 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 12 of 16




         56.       Defendant used equipment having the capacity to store or produce telephone

  numbers to be called, using a random or sequential number generator, and dial such numbers

  without human intervention to make non-emergency telephone calls to the cellular telephones of

  Plaintiff and the other members of the No Consent Class.

         57.       Defendant used equipment having the capacity to store telephone numbers to be

  called and dial such numbers in sequential order without human intervention, to make non-

  emergency telephone calls to the cellular telephones of Plaintiff and the other members of the No

  Consent Class.

         58.       Defendant used equipment having the capacity to store telephone numbers to be

  called and dial such numbers in sequential order, to make non-emergency telephone calls to the

  cellular telephones of Plaintiff and the other members of the No Consent Class.

         59.       Defendant used equipment having the capacity to dial numbers from a list of

  numbers without human intervention to make non-emergency telephone calls to the cellular

  telephones of Plaintiff and the other members of the No Consent Class.

         60.       Defendant used artificial and/or pre-recorded voice to make non-emergency calls

  to the cellular telephones of Plaintiff and the other members of the No Consent Class.

         61.       These calls were made without regard to whether Defendant had first obtained

  express written consent from the called party to make such calls. In fact, Defendant did not have

  prior express written consent to make calls to the cell phones of Plaintiff or the other members of

  the No Consent Class.

         62.       Defendant has, thus, violated § 227(b)(1)(A)(iii) by using an automatic telephone

  dialing system and/or pre-recorded voice to make non-emergency telephone calls to the cell phones




                                                                                                             PAGE | 12 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 13 of 16




  of Plaintiff and the other members of the No Consent Class without the prior express written

  consent of the called individual.

         63.      Defendant knew that it did not have prior express written consent to make these

  calls, Defendant knew or should have known that it (Defendant) was using equipment that

  constituted an automatic telephone dialing system, and Defendant knew or should have known that

  it (Defendant) was using artificial and/or pre-recorded voice in connection with the complained of

  calls. The violations were therefore willful or knowing.

         64.      As a result of Defendant’s conduct, and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the No Consent Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the members of the No Consent

  Class are also entitled to an injunction against future calls.

         65.      To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the No Consent Class.

                                           COUNT II
                              VIOLATION OF THE TCPA, 47 U.S.C. § 227
                                       (DNC Registry Class)

         66.      Plaintiff incorporates paragraphs 1 through 53 as if fully set forth herein.

         67.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons who

  do not wish to receive telephone solicitations that is maintained by the federal government.”




                                                                                                             PAGE | 13 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 14 of 16




         68.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.”1

         69.      47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any

  call for telemarketing purposes to a residential telephone subscriber unless such person or entity

  has instituted procedures for maintaining a list of persons who request not to receive telemarketing

  calls made by or on behalf of that person or entity.”

         70.      Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

         71.      Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the DNC Registry Class

  members who registered their respective telephone numbers on the National Do Not Class

  Registry, a listing of persons who do not wish to receive telephone solicitations that is maintained

  by the federal government.

         72.      Defendants violated 47 U.S.C. § 227(c)(5) because Plaintiff and the DNC Registry

  Class received more than one telephone call in a 12-month period made by or on behalf of

  Defendants in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

  conduct as alleged herein, Plaintiff and the DNC Registry Class suffered actual damages and,


  1
     Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
  Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003). Available at https://apps.fcc.gov
  /edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                                 PAGE | 14 of 16
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 15 of 16




  under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such

  violations of 47 C.F.R. § 64.1200.

         73.        To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

  recoverable by the members of the DNC Registry Class.

                                                     PRAYER FOR RELIEF

         75.        WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

         following relief:

         a.         An order certifying this case as a class action on behalf of the No Consent Class
                    and DNC Registry Class as defined above, and appointing Plaintiff as the
                    representative of the Classes and Plaintiff’s counsel as Class Counsel;

         b.         An award of actual and statutory damages for Plaintiff and each member of the No
                    Consent and Do Not Call Registry classes;

         c.         As a result of Defendant’s violations of 47 U.S.C. §§ 227, et seq., Plaintiff seeks,
                    individually and for each member of the Classes, $500.00 in statutory damages for
                    each and every violation pursuant to 47 U.S.C. § 277(b)(3)(B);

         d.         Treble damages, as provided by statute, up to $1,500.00 for each and every
                    violation per 47 U.S.C. § 277(b)(3)(B) and § 277(b)(3)(C);

         e.         An order declaring Defendant’s actions, as set out above, violate the TCPA;

         f.         A declaratory judgment that Defendant’s telephone calling equipment constitutes
                    an automatic telephone dialing system under the TCPA;

         g.         An injunction requiring Defendant to cease all unsolicited calling activity, and to
                    otherwise protect the interests of the No Consent Class and the DNC Registry Class;

         h.         An injunction prohibiting Defendant from using, or contracting the use of, an
                    automatic telephone dialing system without obtaining recipient’s consent to receive
                    calls made with such equipment;

         i.         An award of reasonable attorneys’ fees and costs, and

         j.         Such further and other relief as the Court deems necessary.

                                                                                                               PAGE | 15 of 16
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 0:20-cv-61982-AHS Document 1 Entered on FLSD Docket 09/30/2020 Page 16 of 16




                                                      JURY DEMAND

        76.     Plaintiff hereby demands a trial by jury.

  DATED: September 30, 2020

                                                              Respectfully Submitted,

                                                               /s/ Jibrael S. Hindi                                   .
                                                              JIBRAEL S. HINDI, ESQ.
                                                              Florida Bar No.: 118259
                                                              E-mail:      jibrael@jibraellaw.com
                                                              THOMAS J. PATTI, ESQ.
                                                              Florida Bar No.: 118377
                                                              E-mail:      tom@jibraellaw.com
                                                              The Law Offices of Jibrael S. Hindi
                                                              110 SE 6th Street, 17th Floor
                                                              Fort Lauderdale, Florida 33301
                                                              Phone:       954-907-1136

                                                              COUNSEL FOR PLAINTIFF




                                                                                                           PAGE | 16 of 16
                                  LAW OFFICES OF JIBRAEL S. HINDI, PLLC
          110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                    www.JibraelLaw.com
